Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14, 16-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Claims 1-14, 16-18 are drawn to a computer device providing a computer implemented game  (article of manufacture), claims 19-26 are drawn to a method for providing a computer implemented game (process) and claim 27 is drawn to a non-transitory computer program product (article of manufacture) and thus meet the requirements for step 1.
Step 2A – Prong 1
In independent claim 1, the following identify additional elements along with underlined limitations reciting an abstract ideas:
 “a user interface configured to detect user input from a user of the game, (generic computer components claimed at a high level, see specification paragraph 0059) 
at least one processor, (generic computer components claimed at a high level)
and a display, (generic computer components claimed at a high level)
the at least one processor being configured to:
cause a first part of a game area to be displayed on the display, (additional element deemed extra solution activity)
the first part of the game area initially comprising a first game object which is controllable by user input to move sideways within a lower region of the first part of the game area and a plurality of third game objects, the plurality of third game objects comprising a set of given third game objects, each given third game object having a respective given position, the set of given third game objects comprising one or more but not all of the plurality of third game objects; cause the first game object to be moved sideways within the first part of the game area in response to user input received via the user interface to reposition the first game object such that a second game object hits the first game object and is reflected from the first game object to hit one or more of the plurality of third game objects, the second game object being provided with a power attribute value which is set when the second game object hits the first game object and updated when the second game object hits a given number of items; cause one or more of the plurality of third game objects which have been hit by the second game object to be removed from the first part of the game area, wherein the second game object is reflected in the first part of the game area after hitting the one or more third game objects to return to the lower region of the first part of the game area such that further user input received via the user interface is configured to move the first game object sideways within the first part of the game area such that the second game object hits the first game object which causes the second game object to be reflected back into the first part of the game area and the power attribute of the second game object to be set again; determine, in response to the removal of one or more third game objects, if each third game object of the set of given third game objects have been hit at and removed from its respective given position; and when it is determined that each third game object of the set of given third game objects have been hit and removed from its respective given position, cause a second part of the game area to be displayed, the first game object being moved from the lower region of the first part of the game area to be in a lower region of the second part of the game area, the second part of the game area comprising a further plurality of third game objects which are removable in response to being hit by the second game object.” (Abstract idea falling under the grouping of: Certain methods of organizing human activity)
Under the broad and reasonable interpretation standard, claim 1 covers managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) as a certain method of organizing human activity, aside the reference to generic computing devices and generic gaming devices. Specifically, the claim makes it clear that in response to user interaction with a game, rules for said game are being followed (see italicized portions above for evidence of user interaction). Accordingly, claim 1 recites an abstract idea.
Independent claims 19 and 27, recite similar limitations as claim 1 and are therefore also considered to cover personal interactions reciting abstract ideas of following rules and instruction for games as a certain method of organizing human activity, aside the reference to generic computing devices and generic gaming devices. Accordingly, claims 19 and 27 recite an abstract idea.
 Step 2A – Prong 2
The abstract idea is not integrated into a practical application. Claims 1, 19, and 27 recite the additional elements of computing devices including a display, at least one processor, a user interface and displaying a game area along with various game components. Specifically:
The processor, user interface and display are recited at a high level of generality (i.e. as generic devices performing generic computer functions like determining data, transmitting data and displaying data)
Display[ing] is insignificant extra solution activity
The above listed computer components/devices are generically recited and do not add any meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The display[ing] step does not add any meaningful limitation to the abstract idea because it is insignificant extra solution activity. Limiting the game to be played on a computer is generally linking the invention to a particular field of use.
Step 2B
Independent claims 1, 19, and 27 do not include any additional elements, when considered individually and in combination, that amount to significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the computer components and display are recited at a high level of generality (i.e. as generic devices performing generic computer functions like determining data, transmitting data, receiving data, and displaying data) and simply amount implementing the abstract idea on a computer. The additional elements that were considered insignificant extra solution activity have been re-analyzed and do not amount to anything more than what is well-understood, routine and conventional. Specifically:
Displaying data is well understood, routine, and conventional [MPEP 2106.05(d)[8]]
Displaying data [MPEP 2106.05(d)[9]]
The combination of additional elements adds nothing that is not already present when considered separately. Therefore, the claims recite and abstract idea without significantly more.
Dependent Claims
Dependent claims 2-14, 16-18 and 20-26 inherit the same abstract idea as claims 1 and 19 respectively.
Dependent claims 2-14, 16-18 and 20-26 continue to recite similar game rules and displayed game elements to those of claims 1 and 19 addressed above, and thus they also should have been rejected under a similar rationale as above
Response to Arguments
Applicants amendments overcome the 103 rejection, however upon further consideration a new grounds of rejection is made in view of Alice 101 as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Primary Examiner, Art Unit 3715